835 S.W.2d 626 (1992)
Sam MERAZ and Carol Meraz, Petitioners,
v.
Jerry ODOM, Individually and d/b/a Odom Investments, Inc., Respondent.
No. D-1423.
Supreme Court of Texas.
June 10, 1992.
Rehearing Overruled September 16, 1992.
Susan Larsen, Jerry Severson, El Paso, for petitioners.
Michael R. "Mick" Milligan, El Paso, for respondent.
Prior report: 810 S.W.2d 241.
PER CURIAM.
The order of this court of January 22, 1992, granting the application for writ of error is withdrawn, as the application was improvidently granted.
In denying the Merazes' application for writ of error, we neither approve nor disapprove of the court of appeals' treatment of damages under the Texas Deceptive Trade Practices Act. Tex.Bus. & Com.Code § 17.41, et seq. The Merazes' application for writ of error is hereby denied.